DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/arguments and remarks, filed on 4/21/2022, in which claim(s) 1-16 is/are presented for further examination.
Claim(s) 1, 8, 9 and 16 has/have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 4/21/2022, has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 and 9 has/have been accepted.  Support was found in at least [0071]-[0075] of the specification.
Applicant’s amendment(s) to claim(s) 8 and 16 has/have been accepted.  Support was found in at least [0071]-[0075] of the specification.
The examiner thanks applicant’s representative for pointing out where s/he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, filed on 4/21/2022, have been fully considered but they are not persuasive.

Applicant arguments with respect to the rejection(s) of claim(s) 1-16 for non-statutory double patenting, see the middle of page 7 of applicant’s remarks, filed on 4/21/2022, have been fully considered but they are not persuasive.
The examiner disagrees.  The rejection(s) are for non-statutory double patenting. As such, additionally limitations can be present.
MPEP 804(II)(B) recites:
Nonstatutory Double Patenting
A rejection based on nonstatutory double patenting is based on a judicially created doctrine grounded in public policy so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re White, 405 F.2d 904, 160 USPQ 417 (CCPA 1969); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964). A double patenting rejection also serves public policy interests by preventing the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).

MPEP 804(II)(B)(3) recites.
Nonstatutory Double Patenting Rejection Based on Equitable Principles

In some circumstances a nonstatutory double patenting rejection is applicable based on equitable principles. Occasionally the fundamental reason for nonstatutory double patenting – to prevent unjustified timewise extension of patent rights – is itself enforceable no matter how the extension is brought about. Examples of this occurred in In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); and Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

In In re Schneller, 397 F.2d 350, 158 USPQ 210, 216 (CCPA 1968), the court affirmed a double patenting rejection after summing up the situation as follows:

[I]n appellant’s own terms: The combination ABC was old. He made two improvements on it, (1) adding X and (2) adding Y, the result still being a unitary clip of enhanced utility. While his invention can be practiced in the forms ABCX or ABCY, the greatest advantage and best mode of practicing the invention as disclosed is obtained by using both inventions in the combination ABCXY. His first application disclosed ABCXY and other matters. He obtained a patent claiming [a clip comprising] BCX and ABCX, . . . so claiming these combinations as to cover them no matter what other feature is incorporated in them, thus covering effectively ABCXY. He now, many years later, seeks more claims directed to ABCY and ABCXY. Thus, protection he already had would be extended, albeit in somewhat different form, for several years beyond the expiration of his patent, were we to reverse.

397 F.2d at 355-56, 158 USPQ at 216 (emphasis in original).

The court recognized that "there is no double patenting in the sense of claiming the same invention because ABCX and ABCY are, in the technical patent law sense, different inventions. The rule against ‘double patenting,’ however, is not so circumscribed. The fundamental reason for the rule is to prevent unjustified timewise extension of the right to exclude granted by a patent no matter how the extension is brought about. To . . . prevail here, appellant has the burden of establishing that the invention claimed in his patent is ‘independent and distinct’ from the invention of the appealed claims…. [A]ppellant has clearly not established the independent and distinct character of the inventions of the appealed claims." 397 F.2d at 354-55, 158 USPQ at 214-15 (emphasis in original). The court observed:

The controlling fact is that patent protection for the clips, fully disclosed in and covered by the claims of the patent, would be extended by allowance of the appealed claims. Under the circumstance of the instant case, wherein we find no valid excuse or mitigating circumstances making it either reasonable or equitable to make an exception, and wherein there is no terminal disclaimer, the rule against "double patenting" must be applied.

397 F.2d at 355, 158 USPQ at 215.

The difference(s) in the limitation(s) of the instant application does not negate the overlapping subject matter from the 10,453,071 patent and the instant application.  The additional limitation(s) is/are similar to the example of In re Schneller as disclosed in MPEP 804(II)(B)(3).  Additionally, to give a patent to the instant application that goes beyond the time of the ‘071 patent would be an unjustified timewise extension of the right to exclude per MPEP 804(II)(B)(3).  As such, the non-statutory double patenting rejection(s) is/are maintained in the instant Office action.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103, see the bottom of page 7 to page 8 of applicant’s remarks, filed on 4/21/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 4/21/2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US 10,453,071 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application is contained in the ‘071 patent.
U.S. Patent: 10,453,071
Application: 16/569,133
1.  A method of eliminating electronic files irrelevant to an investigation in a computer system including at least one processor and at least one electronic storage device coupled to the at least one processor comprising:…

2.

3.

4.

5.

6.

7.  The method of claim 1 wherein:






the at least one processor receives a collection of unprocessed, electronic, computer readable files and stores the electronic files in the at least one storage device;

the at least one processor retrieves each electronic file from the at least one storage device and determines file system information from the file, the at least one processor storing the file system information in the at least one storage device in association with the file;


the at least one processor determines a hash value of each electronic file;

the at least one processor receives at least one search criterion including one or more of file system date range, file type, file path, or whether the hash value can be found in a list of hash values for electronic files known to be irrelevant to the investigation;

the at least one processor compares each electronic file and/or the associated file system information to the received at least one search criterion to determine the files that meet the at least one search criterion as a positive result;

the at least one processor, when the hash value is selected as the at least one search criterion, determines whether the hash value is not on the list of hash values as a positive result; and






the at least one processor provides the electronic files with positive results to an e-discovery application provided on the computer system and populates an electronic file with identifying information concerning those electronic files not resulting in a positive result.




























8.  The method of claim 7 wherein:






the at least one processor stores in the at least one storage device all hash values with predetermined digits in common with other hash values in the list of hash values in tables, wherein the number of predetermined digits is between one and less than all of the digits in the hash values;

the at least one processor receives the hash value of each electronic file;

the at least one processor identifies the table including the hash values having the predetermined digits in common with the received hash value;

at least one processor searches for the received hash value in the identified table stored in the at least one electronic storage device;

the at least one processor determines a positive result when the received hash value is not in the identified table; and

the at least one processor not indicates a positive result when the at least one processor determines that the received hash value is in the identified table.

9.  Same as 1.

10.

11.

12.

13.

14.

15.  Same as 7.

16.  Same as 8.

17.

18.

19.

20.

21.  Same as 7.

22.  Same as 8.

23.

24.

25.

26.

27.

28.

















1.  A method of eliminating electronic files irrelevant to an investigation in a computer system including at least one processor and at least one electronic storage device coupled to the at least one processor comprising:

the at least one processor receiving a collection of electronic files that are unprocessed and computer readable files and storing the electronic files in the at least one storage device;

the at least one processor retrieving each electronic file from the at least one storage device and determining file system information from the electronic file, the at least one processor storing the file system information in the at least one storage device in association with the electronic file;

the at least one processor determining a hash value of each electronic file;

the at least one processor receiving search criterion including one or more of file system date range, file type, file path, or whether the hash value can be found in a list of hash values for electronic files known to be irrelevant to the investigation;


the at least one processor comparing each electronic file and/or the associated file system information to the received search criterion to determine the electronic files that meet the received search criterion as a positive result;

the at least one processor, when the hash value is selected as one of the received search criterion, determining whether the hash value is not on the list of hash values as a positive result, wherein the list of hash of values are segregated into a plurality of reference tables based on common digits in the hash values such that each reference table has the same corresponding predetermined leading digits; and

the at least one processor providing the electronic files with positive results to an e-discovery application provided on the computer system and populating an electronic file with identifying information concerning those electronic files not resulting in a positive result.

2.  The method of claim 1 wherein the list of hash values known to be irrelevant includes hash values from the National Software Library compiled by the National Institute of Standards and Technology.

3.  The method of claim 1 wherein the file type indicates a format of electronic files.

4.  The method of claim 1 wherein the file path indicates a location from which an electronic file was obtained.

5.  The method of claim 4 wherein the search criterion produces a positive result when the electronic file is from a specified file path.

6.  The method of claim 4 wherein the search criterion produces a positive result when the electronic file is not from a specified file path.

7.  The method of claim 1 wherein the investigation includes a discovery request.

8.  The method of claim 1 further comprising:

the at least one processor receiving the list of hash values for electronic files known to be irrelevant;

at least one processor storing in the at least one storage device all hash values with predetermined leading digits in common with other hash values in the list of hash values in tables, wherein the number of predetermined digits is between one and less than all of the digits in the hash values;

the at least one processor receiving the hash value of each electronic file;

at least one processor identifying the table including the hash values having the predetermined digits in common with the received hash value;

at least one processor searching for the received hash value in the identified table stored in the at least one electronic storage device;

the at least one processor determining a positive result when the received hash value is not in the identified table; and

the at least one processor not indicating a positive result when the at least one processor determines that the received hash value is in the identified table.

9.  Same as 1.

10.  Same as 2.

11.  Same as 3.

12.  Same as 4.

13.  Same as 5.

14.  Same as 6.

15.  Same as 7.

16.  Same as 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCreight et al., US 2007/0112783 A1 (hereinafter “McCreight”) in view of Itabashi et al., WO 2013/005777 A1 (hereinafter “Itabashi”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 9
McCreight discloses a method of eliminating electronic files irrelevant to an investigation in a computer system including at least one processor (McCreight, [0037], see one or more processors) and at least one electronic storage device coupled to the at least one processor (McCreight, [0037], see memory) comprising:
the at least one processor receiving a collection of electronic files that are unprocessed and computer readable (McCreight, [0030], see electronic discovery of desired files [i.e., electronic files]; McCreight, [0074], see metadata of the files are collected and preserved in an evidence file [i.e., processing of the electronic files, which means the files were previously unprocessed]; McCreight, [0026]-[0030], see conducting electronic discovery for documents on computer workstations in a globally distributed controlled network) and storing the electronic files in the at least one storage device (McCreight, [0037], see memory; and McCreight, [0074] and [0077], see storing the acquired files in the evidence file associated with the investigation subject);
the at least one processor retrieving each electronic file from the at least one storage device and determining file system information from the electronic file, the at least one processor storing the file system information in the at least one storage device in association with the electronic file (McCreight, [0044]-[0050], see the ability to search for files based on file metadata [i.e., “file system information from the file”], where the metadata fields include a particular file, a name, file directory structure, various timestamps (e.g. created, accessed, modified, and written timestamps), user access permissions, and the like);
the at least one processor determining a hash value of each electronic file (McCreight, [0079] and [0080], see comparing hash values for determining a file match);
the at least one processor receiving search criterion including one or more of file system date range, file type, file path, or whether the hash value can be found in a list of hash values for electronic files known to be irrelevant to the investigation (McCreight, [0044]-[0050], see the eDiscovery module identifies one or more filter conditions for the investigation based on input provided by the examiner.  The filter conditions may be based on file metadata fields that are typically maintained by a computer file system.  For example, the metadata fields may specify, for a particular file, a name, file directory structure, various timestamps (e.g. created, accessed, modified, and written timestamps), user access permissions, and the like, for example, the filter conditions may be set to exclude certain directories from the search, or specify particular folders or directories to limit the collection of files to the designated folders or directories, the filter conditions may also be set based on different file extensions, the filter conditions may further be set to specify particular ranges of dates and/or times to search in the file timestamp data, other filter conditions may be set to indicate particular file names, active or deleted file status, security properties, and the like and the eDiscovery module identifies one or more keywords for the investigation based on input provided by the examiner; and McCreight, [0079] and [0080], see comparing hash values for determining a file match);
the at least one processor comparing each electronic file and/or the associated file system information to the received search criterion to determine the electronic files that meet the received search criterion as a positive result (McCreight, [0044]-[0050], see the ability to search for files based on file metadata; and McCreight, [0051], see the eDiscovery module identifies one or more source files based on input provided by the examiner.  This is useful when the investigation entails the search of the one or more source files, and the examiner has electronic copies of the source files to find an exact match);
the at least one processor, when the hash value is selected as one of the received search criterion, determining whether the hash value is not on the list of hash values as a positive result (McCreight, [0044]-[0050], see the ability to search for files based on file metadata; and McCreight, [0079] and [0080], see comparing hash values for determining a file match; Note: Naming not finding a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability), 
the at least one processor providing the electronic files with positive results to an e-discovery application provided on the computer system and populating an electronic file with identifying information concerning those electronic files not resulting in a positive result (McCreight, [0030], see a computer investigation system and method that conducts electronic discovery of desired files across a live network; and McCreight, [0077], see the eDiscovery module collects the metadata of the files that have resulted in a hit in the evidence file associated with the investigation subject along with the investigation GUID.  The examining machine then transmits a command to acquire the content of such files such content is to be preserved. The acquired files are stamped with the GUID and stored in the evidence file associated with the investigation subject).
On the other hand, Itabashi discloses wherein the list of hash values are segregated into a plurality of reference tables based on common digits in the hash values such that each reference table has the same corresponding predetermined leading digits (Itabashi, Abstract, see “A management device manages a distributed storage system that is equipped with multiple data storage units that store data and have multi-digit identification numbers. The management device acquires the identification numbers of the multiple data storage units; designates, as groups, sets of data storage units for which, when prescribed lower-order digits which have been set as the masking-target digits of the acquired identification numbers are removed, the remaining upper-order digits of the resulting identification number are the same; assigns to the designated groups group numbers obtained by replacing the masking-target digits with a prescribed value; acquires group hash values, which are values obtained when a hash function is applied to the group numbers; acquires data key hash values by applying the hash function to key that corresponds to data which is to be read/written; and associates data which is to be read/written with the data storage unit group corresponding to the aforementioned designated groups of storage units having the same identification number, by allocating the data key hash values to any of the group hash values according to a prescribed allocation method.”, see that the “lower-order digits” that are the same, which are being interpreted as the “common digits” are replaced with the same assigned “group number” and the group number is hashed to determine which data structure to place the data in, where the data structures are being interpreted as the “reference tables”, where all of the data in the data structure would have the same hashed group number created from the same common digits).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Itabashi’s teachings to McCreight’s system.  A skilled artisan would have been motivated to do so in order to efficiently distribute data in a distributed storage system.  In addition, both/all of the references (McCreight and Itabashi) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file searching.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 9 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 9, McCreight discloses a system of eliminating electronic files irrelevant to an investigation comprising:
at least one processor (McCreight, [0037], see one or more processors); and
at least one electronic storage device coupled to the at least one processor (McCreight, [0037], see memory).

Claims 3 and 11
With respect to claims 3 and 11, the combination of McCreight and Itabashi discloses wherein the file type indicates a format of electronic files (McCreight, [0046] and [0047], see searching by file extensions/types; and McCreight, [0105], see file type).

Claims 4 and 12
With respect to claims 4 and 12, the combination of McCreight and Itabashi discloses wherein the file path indicates a location from which an electronic file was obtained (McCreight, [0082], see full path (directory structure and file name) of every file considered).

Claims 5 and 13
With respect to claims 5 and 13, the combination of McCreight and Itabashi discloses wherein the search criterion produces a positive result when the electronic file is from a specified file path (McCreight, [0044]-[0050], see the ability to search for files based on file metadata; and McCreight, [0051], see the eDiscovery module identifies one or more source files based on input provided by the examiner.  This is useful when the investigation entails the search of the one or more source files, and the examiner has electronic copies of the source files to find an exact match; Note: Naming a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability).

Claims 6 and 14
With respect to claims 6 and 14, the combination of McCreight and Itabashi discloses wherein the search criterion produces a positive result when the electronic file is not from a specified file path (McCreight, [0044]-[0050], see the ability to search for files based on file metadata; and McCreight, [0051], see the eDiscovery module identifies one or more source files based on input provided by the examiner.  This is useful when the investigation entails the search of the one or more source files, and the examiner has electronic copies of the source files to find an exact match; Note: Naming a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability).

Claims 7 and 15
With respect to claims 7 and 15, the combination of McCreight and Itabashi discloses wherein the investigation includes a discovery request (McCreight, [0023], see discovery order).

Claims 8 and 16
With respect to claims 8 and 16, the combination of McCreight and Itabashi discloses further comprising:
the at least one processor receiving the list of hash values for electronic files known to be irrelevant (McCreight, [0079] and [0080], see comparing hash values for determining a file match);
wherein the number of predetermined digits is between one and less than all of the digits in the hash values (McCreight, [0105]);
the at least one processor receiving the hash value of each electronic file (McCreight, [0079] and [0080], see comparing hash values for determining a file match);
at least one processor identifying a reference table including the hash values having the predetermined digits in common with the received hash value (McCreight, [0079] and [0080], see comparing hash values for determining a file match; McCreight, [0105]; and Itabashi, Abstract);
at least one processor searching for the received hash value in the identified reference table stored in the at least one electronic storage device (McCreight, [0079] and [0080], see comparing hash values for determining a file match; and Itabashi, Abstract);
the at least one processor determining a positive result when the received hash value is not in the identified reference table (McCreight, [0079] and [0080], see comparing hash values for determining a file match; Note: Naming a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability); and
the at least one processor not indicating a positive result when the at least one processor determines that the received hash value is in the identified reference table (McCreight, [0079] and [0080], see comparing hash values for determining a file match; and Itabashi, Abstract; Note: Naming a match as a “positive result” is nonfunctional descriptive material that does not affect the invention’s patentability).

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCreight in view of Itabashi in further view of Grier, US 2014/0244582 A1 (hereinafter “Grier”).

Claims 2 and 10
Claim(s) 2 and 10 incorporate(s) all of the limitations above.
On the other hand, Grier discloses wherein the list of hash values known to be irrelevant includes hash values from the National Software Library compiled by the National Institute of Standards and Technology (Grier, [0079] and [0114], see hashes of data can be computed, and, if they match known good files, such as the National Software Reference Library (NSRL), the data may be deemed irrelevant).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Grier’s teachings to the combination of McCreight and Itabashi.  A skilled artisan would have been motivated to do so in order to improve the speed of a digital forensic investigation, which takes into account the relevance of the data being imaged, see Grier, paragraph [0007].  In addition, both/all of the references (McCreight, Itabashi and Grier) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file searching.  This close relation between/among the references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Ushiyama et al., WO 2008/041422, for content distribution; and
– Yang et al., 2008/0120314, for map-reduce with merge to process multiple relational datasets.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: June 7, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152